Beck, J.
— The defendant was indicted with another for assault with intent to kill. Separate trials were had, and defendant was convicted, and sentenced to confinement in the penitentiary for three years, and he appeals to this court. The cause is submitted to us upon *771a transcript showing the indictment, trial, verdict and sentence, and nothing more. No rulings of the court in the case, instructions to the jury, or evidence, are found in the transcript. No brief or argument of counsel is presented for defendant. The proceedings, so far as they are presented by the transcript and the judgment, are regular. The judgment must be Affirmed.